Citation Nr: 0024404	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation prior to April 1, 
1995, and to an evaluation in excess of 20 percent on an 
after April 1, 1995 for chondromalacia of both knees.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972, and from August 1972 to October 1982.

The current appeal arose from a December 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  



The RO denied entitlement to an increased (compensable) 
evaluation for hearing loss in the right ear.

The RO denied entitlement to an increased (compensable) 
evaluation for bilateral knee chondromalacia in October 1996.

In April 1998 the RO determined that the October 1996 rating 
decision was clearly and unmistakably erroneous, and granted 
entitlement to an increased (compensable) evaluation of 20 
percent for bilateral knee chondromalacia effective April 1, 
1995.

In October 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear, and remanded the claim of 
entitlement to an increased evaluation for bilateral knee 
chondromalacia to the RO for further development and 
adjudicative actions.

In April 2000 the RO affirmed the 20 percent evaluation for 
bilateral knee chondromalacia.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

1.  Prior to April 1, 1995, the veteran's bilateral knee 
chondromalacia was manifested by pain, with no x-ray evidence 
of degenerative joint disease, with no additional functional 
loss due to pain or other pathology.

2.  Subsequent to April 1, 1995, bilateral knee 
chondromalacia has been manifested by complaints of pain on 
motion with radiographic evidence of minimal signs of 
degenerative joint disease (DJD), with no additional 
functional loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for a compensable evaluation prior to April 1, 
1995, or in excess of 20 percent on and after April 1, 1995 
for chondromalacia of both knees have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records shows the veteran was 
seen on many occasions for complaints of bilateral knee 
symptomatology..  He was diagnosed with chondromalacia for 
his complaints of bilateral knee pain.

An April 1983 VA medical examination report shows the veteran 
complained of bilateral knee pain since 1974 while serving in 
Germany.  This was accentuated by strenuous activity such as 
physical training.  Since separation from service he had 
continued to have bilateral knee pain.  On examination he 
demonstrated full range of motion of both knees.  There was 
some crepitus more on the right.  No instability was found.  
Radiographic study of both knees was normal.  The examiner 
diagnosed chondromalacia of the knees.

The RO granted entitlement to service connection for 
chondromalacia of the knees with assignment of a 
noncompensable evaluation in April 1983.

A March 30, 1995 VA outpatient treatment report shows the 
veteran reported that he continued to have frequent knee 
pain.  It was noted that bilateral knee x-rays from December 
1994 were normal.




On April 17, 1995 the veteran submitted a claim of 
entitlement to an increased (compensable) evaluation for 
bilateral knee chondromalacia.

VA conducted a medical examination of the veteran on June 20, 
1995.  He complained of bilateral knee pain especially with 
weight-bearing and stair climbing of twenty years duration.  

On examination there was minimal swelling.  The examiner 
noted deformity laterally tracking the patellae on the right.  
The patellofemoral joint was tender.  There was increased 
laxity.  Varus/valgus stress was within normal limits.  
Lachman's sign was within normal limits.  

There was no joint line tenderness.  Bilateral knee flexion 
was to 140 degrees and extension was to 0 degrees.  X-rays 
revealed obvious lateral tracking of both patellae with 
minimal signs of DJD.  The diagnosis was bilateral patello-
femoral pain syndrome.

A December 1998 VA outpatient treatment report shows the 
veteran complained of knee pain.

An independent medical examination of the veteran for VA 
compensation purposes was conducted in March 1999.  He 
reported that over the years he had been performing home 
exercises and taking medications.  He described intermittent 
pain in the anterior aspect of both knees.  The pain flared 
with walking of up to two blocks, standing, running, jogging, 
and ascending stairs.  

The veteran noticed frequent swelling of the knees.  The 
duration of pain once flared-up ranged from a few days to one 
week.  He might then be pain free for two weeks.  He had 
noticed giving way, however, there was no locking.  He 
indicated that he was not currently experiencing pain.



On examination the knees revealed no swelling or erythema.  
Upon palpation there was no localized or generalized heat.  
There was full extension of 0 degrees of both knees and 120 
degrees of flexion.  There were no popliteal cysts, or medial 
or lateral collateral laxity.  Mcmurray test, anterior and 
posterior drawer signs, and Lachman tests were negative 
bilaterally.  

Patellar compression testing caused no pain bilaterally, with 
minimal patellofemoral crepitation.  There was mild 
tenderness present in the patellar tendons upon palpation.  
X-rays of both knees revealed normal alignment of the knees 
with normal joint space.  There was normal bone density.  
There was slight lateralization of the patellae.  There were 
no major or significant degenerative changes.  The 
examination diagnosis was chondromalacia of the patellae, 
bilateral.

The examiner noted that the veteran was seen with complaints 
of bilateral knee pain which he stated had started in 1974 as 
the result of constantly ascending stairs to the 4th floor of 
his housing area.  He had been avoiding aggravating and 
flare-up factors over the years.  On physical examination 
there was a limited range of motion of both knees actively 
and passively. This was due to being overweight.  There was 
no laxity.  There was crepitation of the patello-femoral 
joints.

The examiner recorded that the service-connected bilateral 
knee chondromalacia only involved the joints and not the 
muscles or nerves.  Chondromalacia did not cause weakness of 
movement; however, this had to some degree an adverse effect 
on the veteran's daily activities.  He was unable to perform 
repetitive squatting, kneeling, or climbing.  He could not 
stand or walk for prolonged periods of time.  He also could 
not walk on uneven surfaces.  The examiner recorded it should 
be noted there was pain elicited upon performing specific 
testing, both verbally and by facial expressions.  The 
examiner noted that the veteran's diabetes mellitus had no 
effect upon his service-connected bilateral knee 
chondromalacia.


Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (1999).  Other applicable, general policy 
considerations are: interpreting reports of examinations in 
light of their whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability, 
38 C.F.R. § 4.2 (1999), resolving any reasonable doubt 
regarding the degree of disability in favor of the claimant, 
38 C.F.R. § 4.3; where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994);  Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Code 
5003/5010 and 5257.  VAOPGCPREC 23-97.

A separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98; See generally Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).



Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned when there is x-ray 
evidence of involvement of two or more minor joints, or two 
or more minor joint groups, and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a; 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97, 
VAOPGCPREC 9-98 it was held that when a claimant has a 
disability under DC 5257 for instability of the knee, and 
there is also x-ray evidence of arthritis and limitation of 
motion sufficient to warrant a zero percent rating under DC 
5260 or DC 5261, a separate rating is available under DC 5003 
or DC 5010.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Court has held that consideration of functional loss due 
to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Full range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (1999).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of a knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling, a moderate case is to be rated 20 
percent disabling.  For a slight case, a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a; 
Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  

A 30 percent rating is appropriate where extension is limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation.  
Impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board notes that the veteran's claim of 
entitlement to increased compensation benefits for his 
bilateral knee disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).




In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his bilateral knee disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the October 1998 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 519 (1991).  In this regard, the Board 
notes that the veteran was given the opportunity to identify 
and/or submit additional evidence.  Additional evidence was 
obtained and associated with the claims file.  

The veteran was afforded the benefit of a contemporaneous 
comprehensive VA special orthopedic examination of his knees.  
The Board is unaware of any additional evidence which has not 
already been requested and/or obtained that is pertinent to 
the veteran's claim.  There is no further duty to assist him 
in the development of his appeal.

Compensable evaluation prior to April 1, 1995

The Board notes that the veteran filed a claim of entitlement 
to an increased (compensable) evaluation for his bilateral 
knee disability on April 17, 1995.  The medical evidence of 
record contemporaneous to his claim shows that the previous 
April 30, 1995, he had been seen by VA on an outpatient basis 
for complaints of frequent knee pain; however, it was noted 
at that time that x-rays of the knees the previous December 
were normal.




There was no additional pertinent evidence of record.  The 
Board finds no basis upon which predicate a grant of 
entitlement to a compensable evaluation for the veteran 
bilateral knee disability prior to April 1, 1995, as there 
was no evidence of arthritis or DJD prior to April 1, 1995, 
which with complaints of pain would have warranted assignment 
of a compensable evaluation.  38 C.F.R. § 4.71a; Diagnostic 
Code 5003;  VAOPGCPREC 23-97 & 9-98; Hicks, supra.

Additionally, the Board notes that there was no evidence of 
slight recurrent subluxation or lateral instability of either 
knee upon which to predicate assignment of a 10 percent 
evaluation under diagnostic code 5257.  No limitation of 
flexion or extension to a compensable degree was shown upon 
which to predicate assignment of a 10 percent evaluation 
under diagnostic code 5260 or 5261 for either knee.  

Ankylosis of either knee was not shown upon which to 
predicate assignment of a compensable evaluation under 
diagnostic code 5256.  Impairment of either tibia and fibula 
with slight knee or ankle disability was not shown upon which 
to predicate assignment of a compensable evaluation under 
diagnostic code 5262.

As functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59 was not shown prior to April 1, 
1995, assignment of a compensable evaluation for either knee 
was not demonstrated.  See Johnson, DeLuca, supra.


Evaluation in excess of 20 percent on and after April 1, 1995

The Board notes that effective April 1, 1995, the RO 
evaluated the veteran's bilateral knee chondromalacia as 20 
percent disabling under diagnostic code 5003 on the basis of 
radiographic studies, and the veteran's complaints of pain.  
The Board's review of the evidentiary record from April 1, 
1995 and thereafter, does not permit assignment of an 
increased evaluation.

In this regard the Board notes that the VA examination 
conducted in March 1999, plus VA outpatient treatment reports 
dated in 1995 and 1998 disclosed no evidence of recurrent 
subluxation or lateral instability of either knee, ankylosis 
of either knee, compensable limitation of flexion and/or 
extension of either knee, or impairment of either tibia and 
fibula such as to warrant increased evaluations under 
diagnostic codes, 5257, 5260, 5261, and 5262, or separate 
evaluations for arthritis under the above discussed VA 
General Counsel opinions.

The Board notes that with respect to functional loss due to 
pain on flare-ups, the March 1999 VA medical examination 
disclosed chondromalacia did not cause weakness of movement, 
but did to some degree adversely affect the veteran's daily 
activities  such as repetitive squatting, kneeling or 
climbing.  He was unable to stand for prolonged periods of 
time and unable to walk on uneven surfaces.  Also, pain was 
elicited upon performing specifically testing both verbally 
and by facial expression.  

The Board notes that the veteran's current 20 percent 
evaluation under diagnostic code 5003 contemplates x-ray 
findings of DJD of two or more major joints (both knees) and 
occasional incapacitating exacerbations, and this is the 
maximum evaluation permissible under this code.  

In other words, the veteran's current symptomatology is 
contemplated in the maximum schedular evaluation of 20 
percent, thereby precluding assignment of a higher evaluation 
with application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  See Johnston, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation prior to April 1, 1995, and an 
evaluation in excess of 20 percent on and after April 1, 
1995, for bilateral knee chondromalacia.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a compensable evaluation prior to April 1, 
1995, or in excess of 20 percent on and after April 1, 1995 
for chondromalacia of both knees is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

